     Case 3:20-cv-02187-LAB-DEB Document 12-2 Filed 01/15/21 PageID.130 Page 1 of 4



1 Robert S. Freund (SBN 287566)
2 ROBERT FREUND LAW
  10866 Wilshire Boulevard, Suite 400
3 Los Angeles, CA 90024
4 Telephone: (323) 553-3407
  Email: robert@robertfreundlaw.com
5
6 Attorneys for Defendant,
  Easy Day Studios Pty Ltd
7
8
9                               UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12      ZACHARY MILLER, an                  CASE NO. 3:20-cv-02187-LAB-DEB
        individual,
13                                          REQUEST FOR JUDICIAL NOTICE
14                 Plaintiff,               IN SUPPORT OF DEFENDANT EASY
                                            DAY STUDIOS PTY LTD’S MOTION
15      v.                                  TO STRIKE PLAINTIFF’S
16                                          COMPLAINT PURSUANT TO
        EASY DAY STUDIOS PTY LTD,
                                            CALIFORNIA CODE OF CIVIL
17      an Australian proprietary limited
                                            PROCEDURE § 425.16
        company; REVERB
18      COMMUNICATIONS, INC., a             Date:      March 15, 2021
19      California corporation; and DOES    Time:      11:15 a.m.
        1-25 INCLUSIVE,                     Crtrm:     14A
20
                                            Judge:     Hon. Larry A. Burns
21                  Defendants.

22
23
24
25
26
27
28

             RJN IN SUPPORT OF DEFENDANT EASY DAY’S MOTION TO STRIKE
                             PURSUANT TO C.C.P. § 425.16
     Case 3:20-cv-02187-LAB-DEB Document 12-2 Filed 01/15/21 PageID.131 Page 2 of 4



 1                            REQUEST FOR JUDICIAL NOTICE
 2          Defendant Easy Day Studios Pty Ltd (“Easy Day”), by and through its counsel of
 3 record, hereby requests that the Court take Judicial Notice, pursuant to Federal Rule of
 4 Evidence 201, of the following:
 5          1.    The content of the PC and console editions of the video game Skater XL, as
 6 summarized in the content of paragraphs 3 through 5 of the Declaration of Dain
 7 Hedgpeth, which is incorporated by reference in Plaintiff’s Complaint. Under the
 8 incorporation by reference doctrine, the Court “may consider documents which are
 9 alleged in a complaint and whose authenticity no party questions, but which are not
10 physically attached to the [plaintiff’s] pleading.” Dunn v. Castro, 621 F.3d 1196, 1204
11 n.6 (9th Cir. 2010). A court may consider materials referred to in the complaint, even if
12 the plaintiff neglects to attach them. See, e.g., In re Silicon Graphics Inc. Sec. Litig., 183
13 F.3d 970, 986 (9th Cir. 1999) (superseded by statute on other grounds). Videogames
14 forming the basis of a plaintiff’s complaint are subject to judicial notice. See Capcom
15 Co., et. al. v. MKR Group, Inc., No. C. 08-0904 RS, 2008 WL 4661479, at *3 (N.D. Cal.
16 Oct. 20, 2008) (taking judicial notice of videogame “Dead Rising” which was extensively
17 referred to in complaint). The summary of the game features described in the Hedgpeth
18 Declaration serves as a Federal Rule of Evidence 1006 summary of voluminous
19 evidence.
20          2.    The text messages between Plaintiff and Jeff Goforth, attached to the
21 Declaration of Jeff Goforth as Exhibits 1 and 2, which are incorporated by reference in
22 Plaintiff’s Complaint. Under the incorporation by reference doctrine, the Court “may
23 consider documents which are alleged in a complaint and whose authenticity no party
24 questions, but which are not physically attached to the [plaintiff’s] pleading.” Dunn v.
25 Castro, 621 F.3d 1196, 1204 n.6 (9th Cir. 2010). A court may consider materials
26 referred to in the complaint, even if the plaintiff neglects to attach them. See, e.g., In re
27 Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999) (superseded by
28
                                                  1
        RJN IN SUPPORT OF DEFENDANT EASY DAY’S TO STRIKE PURSUANT TO
                                 C.C.P. § 425.16
     Case 3:20-cv-02187-LAB-DEB Document 12-2 Filed 01/15/21 PageID.132 Page 3 of 4



 1 statute on other grounds). Plaintiff’s Complaint explicitly references these messages.
 2 (See Dkt. No. 1 [Complt.] ¶ 10.)
 3          4.    Screenshots obtained on January 1, 2021, of the Instagram account user
 4 @cyread, showing that the user @cyread referenced in the Complaint is known to
 5 Plaintiff and that Plaintiff follows the account @cyread on the Instagram platform,
 6 attached to the Declaration of Robert S. Freund as Exhibits 1 and 2. See Young v.
 7 Greystar Real Estate Partners, LLC, No. 3:18-cv-02149-BEN MSB, 2019 WL 4169889,
 8 at *2 (S.D. Cal. Sept. 3, 2019) (taking judicial notice of Instagram and Facebook posts
 9 because complaint specifically described posts); Wright v. Buzzfeed, Inc., No. 2:18-cv-
10 02187-CAS (AFMx), 2018 WL 2670642, at *1 n.1 (C.D. Cal. June 4, 2018) (taking
11 judicial notice of eight photographs posted on plaintiff’s Instagram account).
12          5.    Screenshots obtained on January 1, 2021, of Plaintiff’s Facebook account,
13 showing that the Instagram user @tylurgrom referenced in the Complaint is known to
14 Plaintiff, attached to the Declaration of Robert S. Freund as Exhibit 3. See Young v.
15 Greystar Real Estate Partners, LLC, No. 3:18-cv-02149-BEN MSB, 2019 WL 4169889,
16 at *2 (S.D. Cal. Sept. 3, 2019) (taking judicial notice of Instagram and Facebook posts
17 because complaint specifically described posts); Wright v. Buzzfeed, Inc., No. 2:18-cv-
18 02187-CAS (AFMx), 2018 WL 2670642, at *1 n.1 (C.D. Cal. June 4, 2018) (taking
19 judicial notice of eight photographs posted on plaintiff’s Instagram account).
20          The sales webpage for Skater XL on the Steam videogame marketplace, accessed
21 on January 11, 2021 and available at
22 https://store.steampowered.com/app/962730/Skater_XL__The_Ultimate_Skateboarding_
23 Game/, showing more than 10,000 customer reviews of the game, attached to the
24 Declaration of Robert S. Freund as Exhibit 4. Easy Day requests that the Court take
25 judicial notice of the existence of this webpage and the review count presented therein,
26 but not the truth of the site or its contents. See, e.g., Perkins v. LinkedIn Corp., 53 F.
27 Supp. 3d 1190, 1204 (N.D. Cal. 2014) (noting that publicly available website are proper
28
                                                  2
        RJN IN SUPPORT OF DEFENDANT EASY DAY’S TO STRIKE PURSUANT TO
                                 C.C.P. § 425.16
     Case 3:20-cv-02187-LAB-DEB Document 12-2 Filed 01/15/21 PageID.133 Page 4 of 4



1 subjects of judicial notice); Wible v. Aetna Life Ins. Co., 375 F. Supp. 2d 956, 965 (C.D.
2 Cal. 2005) (granting judicial notice over two Amazon.com webpages).
3
4 DATED: January 15, 2021                 Respectfully submitted,
5                                         ROBERT FREUND LAW
6
                                   By     /s/ Robert S. Freund
7                                         Robert S. Freund
                                          Attorneys for Defendant
8
                                          EASY DAY STUDIOS PTY LTD
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
        RJN IN SUPPORT OF DEFENDANT EASY DAY’S TO STRIKE PURSUANT TO
                                 C.C.P. § 425.16
